DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Status
Claims 1, 8 and 15 have been amended.
No claims are cancelled.
No newly added claims. 
Claims 1-21 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 4/13/2022 have been fully considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 8, 12, 15, 19 and 21 are rejected under U.S.C. 103 as being unpatentable over Oprea et al. (US 20060080412), in view of GOVINDARAJU et al. (US 20150378702), in further view of Parees et al. (US 20170147335).

Regarding claim 1, Oprea discloses, a method of generating a network diagram for a multi-tier application to be deployed on a cloud computing environment (par. 0039-0040, fig. 4 discloses graphical representation of network diagram of multi element application that is deployed on multi component network (i.e. cloud) environment), comprising:
receiving a request to deploy the multi-tier application to the cloud computing environment (par. 0022, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132, par. 0018-0019 discloses application structure mechanism produces a logical application structure 132, logical application structure 132 contains a characterization of resource dependencies for each element);
receiving an application blueprint of the multi-tier application (par. 0018-0019, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132 (i.e. application blueprint) from application structure mechanism 108, i.e.  application structure mechanism 108 = application director, directing how the application will be deployed and what resources will be required, logical application structure contains multiple elements that are distinct deployable units, i.e. multiple units = multi-tier application), where in the application blueprints includes logical attributes for each of a plurality of components of the multi-tier applications (par. 0030 discloses, the logical application structure 132 (i.e. application blueprint) specifies resources requirements, associated with each node type ( i.e. each element) , such as, for example, the hardware requirements (e.g. processor and memory specifications), the software requirements (e.g. the software stack from the application layer to the operating system layer) and the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. each application element has assigned attributes such as required hardware software and logical connection), and wherein the application blueprint is agnostic to the target cloud computing environment (par. 0018 discloses, the logical application structure 132 contains a characterization of resource dependencies for each element. The application may be successfully deployed when these resource dependencies are satisfied, i.e. application blueprint does not specify any specific target could computing environment, rather it is deployed in environment where resource dependency is satisfied), wherein the application blueprint does not define physical network connections (par. 0030 discloses, the logical application structure 132 specifies resources requirements, associated with each node type (i.e. each application element), such as, for example, the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. application blueprint defines the logical connections that must be provided by a node to which application element will be deployed but however it does not define physical network connections), and wherein the logical attributes comprise network constraints indicating networking requirements that must be met for each of the plurality of components when deployed in a networking environment (par. 0030 par. 0030 discloses, the logical application structure 132 specifies resources requirements, associated with each node type (i.e. each application element), such as, the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. here requirement of logical network connection must be provided by a node to which an application element is assigned is a network constraint that must be provided by network node when deployed in networking environment);
receiving an identification of the target cloud computing environment and one or more constraints associated with the target cloud computing environment from the application director, the one or more constraints indicating a network structure specific to the target cloud computing environment (par. 0020 disclose, The networking characteristics 110 are specified by a user to depict communication connections between resources, here user is an application director directing how application should be deployed in target computing environment, par. 0022 disclose a deployment mechanism 120 receives, the network topology template 136, the network topology template describes the network connections for different types of elements that could be in the application. The network topology template 136 contains a network characterization of the desired deployment, par. 0032 further discloses based on network topology template 136, the connection requirements elaborated into configuration requirement including, identification of, VLAN, subnets, router assignments, network interface card (NIC) requirements, network port assignments, internet protocol (IP) address assignments, firewall requirements and router assignments and requirements i.e. received identification of deployment environment has network structure specific constraints network interface card (NIC) requirements, network port assignments, internet protocol (IP) address assignments, firewall requirements and router assignments and requirements, identifying required networking environment for deployment of application);
in response to receiving the application blueprint and the identification of target cloud computing environment (par. 0022, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132, and the network topology template 136, based on that as disclosed in par. 0033 server templates 140 are generated), generating a first network diagram compatible with the target cloud computing environment based on one or more constraints of the target cloud computing environment of the target cloud computing environment and the application blueprint including the network constraints (par. 0039, fig. 4 discloses, The template mechanism 306 generates the server templates 140 containing configuration requirements for the logical nodes (e.g. hardware resources) in any identified pool (i.e. target cloud computing environment) and the network connections between the logical nodes, par. 0040 discloses, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, i.e. generating network diagrams as shown in graphical representation of fig. 4 that contains routers, subnets and server clusters and network configuration of servers), wherein the network diagram illustrates a physical network structure of the target cloud computing environment that defines network connections between the plurality of components (par. 0039-0040, fig. 4 discloses, graphical representation of the deployment plan, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, i.e. network diagrams as shown in graphical representation of fig. 4 illustrates that network structure of target deployment environment that defines location of each server connections as shown by subnets and gateway connections information, as disclosed in par. 0016 system 100 for managing the deployment of an application using resources in a resource system such as a data center (i.e. multi server multi network environment (i.e. cloud environment)); and 
displaying the first network diagram (par. 0039-0040, fig. 4 discloses, graphical representation of the deployment plan, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, The clusters section is expanded to show clusters related to a database server (db_server), a web server (web_server) and an application server (app_server). The database server (db_server) cluster is expanded to show a pool association and an associated server template 140, expandable illustrations in fig. 4= interactive display, therefore network diagram is in displayed form).
Oprea does not disclose, receiving a request from an application director to deploy the multi-tier application, 
application blueprint is generated by the application director, 
application blueprint includes logical attributes indicating dependencies between the plurality of components and wherein the application blueprint does not define logical network connections;
generating, without user specification of any network connections, a first network diagram. 
GOVINDARAJU discloses, receiving a request from an application director to deploy the multi-tier application (par. 0021 discloses blueprint editor 102 is provided to receive user inputs and generate application blueprint 108 having plurality of servers to be deployed as part of application blueprint, i.e. having multiple application servers therefore multi-tier application, par. 0029-0030, discloses blueprint editor GUI 200 provided to enable developer 130 to configure the blueprint 108, here developer 130 is an application director that generates the blueprint to be deployed, to be deployed = making a request by developer 130), 
application blueprint is generated by the application director (par. 0029-0030, discloses example blueprint editor GUI 200 provided to enable developer 130 to specify application deployment configurations and configures the blueprint 108 of the application to indicate how many nodes of the application are to be deployed in type of deployment environment, i.e. blueprint is generated by developer 130), 
application blueprint includes logical attributes indicating dependencies between the plurality of components and wherein the application blueprint does not define logical network connections (par. 0024, fig. 2 discloses the application blueprint 108, define the structure of an application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. Blueprints define the topology for deployment, par. 035 discloses, logical template are used during blueprint creation, tagging some of the application nodes with operating system installed, i.e. application blueprint includes logical attributes such as what OS to be installed on each application servers, type of the application server such as load balancer, appserver, database server, blueprint defines logical topology for deployment in cloud computing environment with logical dependencies, however blueprint does not indicate or define any logical network connections in blueprint). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea with the teachings of receiving a request from an application director to deploy the multi-tier application, generating application blueprint by the application director, and application blueprint includes logical attributes indicating dependencies between the plurality of components, wherein the application blueprint does not define logical network connections, as taught by GOVINDARAJU, to provide user selectable control in deploying application using blueprint across the plurality of deployment environments, as disclosed in GOVINDARAJU par. 0014.
Oprea in view of GOVINDARAJU discloses, generating network blueprint to deploy the application based on application blueprint requirements but Oprea in view of GOVINDARAJU does not disclose this process to be without user involvement in providing specification of any network connections information. 
Parees discloses, generating without user specification of any network connections, the network diagram (par. 0012 discloses automatically deploying application on system with no manual intervention, par. 0013-0014 discloses using application build to deploys runtime instance of application by creating and defining networking configuration that enables the running the application as created by deployment, see par. 0059, defining networking configuration to enable a running of application, i.e. defining network configuration = generating network architecture/diagram which includes logical connections between network components capable of implementing and executing application as shown in fig. 6, par. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea in view of GOVINDARAJU, by teaching of generating without user specification of any network connections, the network diagram, as taught by Parees, to help deploy application automatically without any manual ntervention, as disclosed in Parees par. 0012.

Regarding claims 5, The method of claim 1,
Oprea in view of GOVINDARAJU in further view of Parees further discloses, wherein generating the first network diagram compatible with the target cloud computing environment based on constraints of the identified target cloud computing environment and at least the application blueprint, wherein the first network diagram illustrates the physical network structure, comprises:
isolating a first component of the application blueprint from a second component of the application blueprint by assigning the first component to a first network and assigning the second component to a second network (GOVINDARAJU par. 0037 at deployment time, the example load balancer node 110 may be specified to be the only node that may be accessed from a public network (e.g., Internet), and the example appserver node 112 and the example database node 114 may be deployed in a private network, the user may specify via the example application deployer GUI 400 that a service network be mapped to a private cloud network (e.g., the example deployment environment B 118b of FIG. 1) protected by a firewall and may specify the management network be mapped to a public cloud network  i.e. deploying application component on different networks protected by firewall therefore isolating).

Regarding claim 8, Oprea discloses, A non-transitory computer readable medium having instructions stored thereon that when executed by a processor cause the processor (see par. 0043) to perform a method of generating a network diagram for a multi-tier application to be deployed on a cloud computing environment (par. 0039-0040, fig. 4 discloses graphical representation of network diagram of multi element application that is deployed on multi component network (i.e. cloud) environment, also see par. 0042-0043), comprising:
receiving a request to deploy the multi-tier application to the cloud computing environment (par. 0022, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132, par. 0018-0019 discloses application structure mechanism produces a logical application structure 132, logical application structure 132 contains a characterization of resource dependencies for each element);
receiving an application blueprint of the multi-tier application (par. 0018-0019, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132 (i.e. application blueprint) from application structure mechanism 108, i.e.  application structure mechanism 108 = application director, directing how the application will be deployed and what resources will be required, logical application structure contains multiple elements that are distinct deployable units, i.e. multiple units = multi-tier application), where in the application blueprints includes logical attributes for each of a plurality of components of the multi-tier applications (par. 0030 discloses, the logical application structure 132 (i.e. application blueprint) specifies resources requirements, associated with each node type ( i.e. each element) , such as, for example, the hardware requirements (e.g. processor and memory specifications), the software requirements (e.g. the software stack from the application layer to the operating system layer) and the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. each application element has assigned attributes such as required hardware software and logical connection), and wherein the application blueprint is agnostic to the target cloud computing environment (par. 0018 discloses, the logical application structure 132 contains a characterization of resource dependencies for each element. The application may be successfully deployed when these resource dependencies are satisfied, i.e. application blueprint does not specify any specific target could computing environment, rather it is deployed in environment where resource dependency is satisfied), wherein the application blueprint does not define physical network connections (par. 0030 discloses, the logical application structure 132 specifies resources requirements, associated with each node type (i.e. each application element), such as, for example, the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. application blueprint defines the logical connections that must be provided by a node to which application element will be deployed but however it does not define physical network connections), and wherein the logical attributes comprise network constraints indicating networking requirements that must be met for each of the plurality of components when deployed in a networking environment ( par. 0030 par. 0030 discloses, the logical application structure 132 specifies resources requirements, associated with each node type (i.e. each application element), such as, the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. here requirement of logical network connection must be provided by a node to which an application element is assigned is a network constraint that must be provided by network node when deployed in networking environment);
receiving an identification of the target cloud computing environment and one or more constraints associated with the target cloud computing environment from the application director, the one or more constraints indicating a network structure specific to the target cloud computing environment (par. 0020 disclose, The networking characteristics 110 are specified by a user to depict communication connections between resources, here user is an application director directing how application should be deployed in target computing environment, par. 0022 disclose a deployment mechanism 120 receives, the network topology template 136, the network topology template describes the network connections for different types of elements that could be in the application. The network topology template 136 contains a network characterization of the desired deployment, par. 0032 further discloses based on network topology template 136, the connection requirements elaborated into configuration requirement including, identification of, VLAN, subnets, router assignments, network interface card (NIC) requirements, network port assignments, internet protocol (IP) address assignments, firewall requirements and router assignments and requirements i.e. received identification of deployment environment has network structure specific constraints network interface card (NIC) requirements, network port assignments, internet protocol (IP) address assignments, firewall requirements and router assignments and requirements, identifying required networking environment for deployment of application);
in response to receiving the application blueprint and the identification of target cloud computing environment (par. 0022, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132, and the network topology template 136, based on that as disclosed in par. 0033 server templates 140 are generated), generating a first network diagram compatible with the target cloud computing environment based on one or more constraints of the target cloud computing environment of the target cloud computing environment and the application blueprint including the network constraints (par. 0039, fig. 4 discloses, The template mechanism 306 generates the server templates 140 containing configuration requirements for the logical nodes (e.g. hardware resources) in any identified pool (i.e. target cloud computing environment) and the network connections between the logical nodes, par. 0040 discloses, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, i.e. generating network diagrams as shown in graphical representation of fig. 4 that contains routers, subnets and server clusters and network configuration of servers), wherein the network diagram illustrates a physical network structure of the target cloud computing environment that defines network connections between the plurality of components (par. 0039-0040, fig. 4 discloses, graphical representation of the deployment plan, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, i.e. network diagrams as shown in graphical representation of fig. 4 illustrates that network structure of target deployment environment that defines location of each server connections as shown by subnets and gateway connections information, as disclosed in par. 0016 system 100 for managing the deployment of an application using resources in a resource system such as a data center (i.e. multi server multi network environment (i.e. cloud environment)); and 
displaying the first network diagram (par. 0039-0040, fig. 4 discloses, graphical representation of the deployment plan, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, The clusters section is expanded to show clusters related to a database server (db_server), a web server (web_server) and an application server (app_server). The database server (db_server) cluster is expanded to show a pool association and an associated server template 140, expandable illustrations in fig. 4= interactive display, therefore network diagram is in displayed form).
Oprea does not disclose, receiving a request from an application director to deploy the multi-tier application, 
application blueprint is generated by the application director, 
application blueprint includes logical attributes indicating dependencies between the plurality of components and wherein the application blueprint does not define logical network connections.  
GOVINDARAJU discloses, receiving a request from an application director to deploy the multi-tier application (par. 0021 discloses blueprint editor 102 is provided to receive user inputs and generate application blueprint 108 having plurality of servers to be deployed as part of application blueprint, i.e. having multiple application servers therefore multi-tier application, par. 0029-0030, discloses blueprint editor GUI 200 provided to enable developer 130 to configure the blueprint 108, here developer 130 is an application director that generates the blueprint to be deployed, to be deployed = making a request by developer 130), 
application blueprint is generated by the application director (par. 0029-0030, discloses example blueprint editor GUI 200 provided to enable developer 130 to specify application deployment configurations and configures the blueprint 108 of the application to indicate how many nodes of the application are to be deployed in type of deployment environment, i.e. blueprint is generated by developer 130), 
application blueprint includes logical attributes indicating dependencies between the plurality of components and wherein the application blueprint does not define logical network connections (par. 0024, fig. 2 discloses the application blueprint 108, define the structure of an application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. Blueprints define the topology for deployment, par. 035 discloses, logical template are used during blueprint creation, tagging some of the application nodes with operating system installed, i.e. application blueprint includes logical attributes such as what OS to be installed on each application servers, type of the application server such as load balancer, appserver, database server, blueprint defines logical topology for deployment in cloud computing environment with logical dependencies, however blueprint does not indicate or define any logical network connections in blueprint). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea with the teachings of receiving a request from an application director to deploy the multi-tier application, generating application blueprint by the application director, and application blueprint includes logical attributes indicating dependencies between the plurality of components, wherein the application blueprint does not define logical network connections, as taught by GOVINDARAJU, to provide user selectable control in deploying application using blueprint across the plurality of deployment environments, as disclosed in GOVINDARAJU par. 0014.
Oprea in view of GOVINDARAJU discloses generating network blueprint to deploy the application based on application blueprint requirements but Oprea in view of GOVINDARAJU does not disclose this process to be without user involvement in providing specification of any network connections information. 
Parees discloses, generating without user specification of any network connections, the network diagram (par. 0012 discloses automatically deploying application on system with no manual intervention, par. 0013-0014 discloses using application build to deploys runtime instance of application by creating and defining networking configuration that enables the running the application as created by deployment, see par. 0059, defining networking configuration to enable a running of application, i.e. defining network configuration = generating network architecture/diagram which includes logical connections between network components capable of implementing and executing application as shown in fig. 6, par. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea in view of GOVINDARAJU, by teaching of generating without user specification of any network connections, the network diagram, as taught by Parees, to help deploy application automatically without any manual ntervention, as disclosed in Parees par. 0012.

Regarding claim 12, Oprea in view of GOVINDARAJU in further view of Parees meets the claim limitations as set forth in claim 5.

Regarding claim 15, Oprea discloses, A computer system, comprising: 
a processor (see par. 0043); and
a memory storing program code, which, when executed on the processor (see par. 0043), performs a method of generating a network diagram for a multi-tier application to be deployed on a cloud computing environment (par. 0039-0040, fig. 4 discloses graphical representation of network diagram of multi element application that is deployed on multi component network (i.e. cloud) environment), comprising:
receiving a request to deploy the multi-tier application to the cloud computing environment (par. 0022, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132, par. 0018-0019 discloses application structure mechanism produces a logical application structure 132, logical application structure 132 contains a characterization of resource dependencies for each element);
receiving an application blueprint of the multi-tier application (par. 0018-0019, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132 (i.e. application blueprint) from application structure mechanism 108, i.e.  application structure mechanism 108 = application director, directing how the application will be deployed and what resources will be required, logical application structure contains multiple elements that are distinct deployable units, i.e. multiple units = multi-tier application), where in the application blueprints includes logical attributes for each of a plurality of components of the multi-tier applications (par. 0030 discloses, the logical application structure 132 (i.e. application blueprint) specifies resources requirements, associated with each node type ( i.e. each element) , such as, for example, the hardware requirements (e.g. processor and memory specifications), the software requirements (e.g. the software stack from the application layer to the operating system layer) and the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. each application element has assigned attributes such as required hardware software and logical connection), and wherein the application blueprint is agnostic to the target cloud computing environment (par. 0018 discloses, the logical application structure 132 contains a characterization of resource dependencies for each element. The application may be successfully deployed when these resource dependencies are satisfied, i.e. application blueprint does not specify any specific target could computing environment, rather it is deployed in environment where resource dependency is satisfied), wherein the application blueprint does not define physical network connections (par. 0030 discloses, the logical application structure 132 specifies resources requirements, associated with each node type (i.e. each application element), such as, for example, the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. application blueprint defines the logical connections that must be provided by a node to which application element will be deployed but however it does not define physical network connections), and wherein the logical attributes comprise network constraints indicating networking requirements that must be met for each of the plurality of components when deployed in a networking environment ( par. 0030 par. 0030 discloses, the logical application structure 132 specifies resources requirements, associated with each node type (i.e. each application element), such as, the network requirement (e.g. logical connections) that must be provided by a node to which an application element is assigned, i.e. here requirement of logical network connection must be provided by a node to which an application element is assigned is a network constraint that must be provided by network node when deployed in networking environment);
receiving an identification of the target cloud computing environment and one or more constraints associated with the target cloud computing environment from the application director, the one or more constraints indicating a network structure specific to the target cloud computing environment (par. 0020 disclose, The networking characteristics 110 are specified by a user to depict communication connections between resources, here user is an application director directing how application should be deployed in target computing environment, par. 0022 disclose a deployment mechanism 120 receives, the network topology template 136, the network topology template describes the network connections for different types of elements that could be in the application. The network topology template 136 contains a network characterization of the desired deployment, par. 0032 further discloses based on network topology template 136, the connection requirements elaborated into configuration requirement including, identification of, VLAN, subnets, router assignments, network interface card (NIC) requirements, network port assignments, internet protocol (IP) address assignments, firewall requirements and router assignments and requirements i.e. received identification of deployment environment has network structure specific constraints network interface card (NIC) requirements, network port assignments, internet protocol (IP) address assignments, firewall requirements and router assignments and requirements, identifying required networking environment for deployment of application);
in response to receiving the application blueprint and the identification of target cloud computing environment (par. 0022, fig. 1 and 2 discloses deployment mechanism 120 receives the logical application structure 132, and the network topology template 136, based on that as disclosed in par. 0033 server templates 140 are generated), generating a first network diagram compatible with the target cloud computing environment based on one or more constraints of the target cloud computing environment of the target cloud computing environment and the application blueprint including the network constraints (par. 0039, fig. 4 discloses, The template mechanism 306 generates the server templates 140 containing configuration requirements for the logical nodes (e.g. hardware resources) in any identified pool (i.e. target cloud computing environment) and the network connections between the logical nodes, par. 0040 discloses, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, i.e. generating network diagrams as shown in graphical representation of fig. 4 that contains routers, subnets and server clusters and network configuration of servers), wherein the network diagram illustrates a physical network structure of the target cloud computing environment that defines network connections between the plurality of components (par. 0039-0040, fig. 4 discloses, graphical representation of the deployment plan, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, i.e. network diagrams as shown in graphical representation of fig. 4 illustrates that network structure of target deployment environment that defines location of each server connections as shown by subnets and gateway connections information, as disclosed in par. 0016 system 100 for managing the deployment of an application using resources in a resource system such as a data center (i.e. multi server multi network environment (i.e. cloud environment)); and 
displaying the first network diagram (par. 0039-0040, fig. 4 discloses, graphical representation of the deployment plan, graphical representation of deployment plan discloses top level sections of the deployment plan 138 illustrated are related to routers, subnetworks and clusters, The clusters section is expanded to show clusters related to a database server (db_server), a web server (web_server) and an application server (app_server). The database server (db_server) cluster is expanded to show a pool association and an associated server template 140, expandable illustrations in fig. 4= interactive display, therefore network diagram is in displayed form).
Oprea does not disclose, receiving a request from an application director to deploy the multi-tier application, 
application blueprint is generated by the application director, 
application blueprint includes logical attributes indicating dependencies between the plurality of components and wherein the application blueprint does not define logical network connections.  
GOVINDARAJU discloses, receiving a request from an application director to deploy the multi-tier application (par. 0021 discloses blueprint editor 102 is provided to receive user inputs and generate application blueprint 108 having plurality of servers to be deployed as part of application blueprint, i.e. having multiple application servers therefore multi-tier application, par. 0029-0030, discloses blueprint editor GUI 200 provided to enable developer 130 to configure the blueprint 108, here developer 130 is an application director that generates the blueprint to be deployed, to be deployed = making a request by developer 130), 
application blueprint is generated by the application director (par. 0029-0030, discloses example blueprint editor GUI 200 provided to enable developer 130 to specify application deployment configurations and configures the blueprint 108 of the application to indicate how many nodes of the application are to be deployed in type of deployment environment, i.e. blueprint is generated by developer 130), 
application blueprint includes logical attributes indicating dependencies between the plurality of components and wherein the application blueprint does not define logical network connections (par. 0024, fig. 2 discloses the application blueprint 108, define the structure of an application, enable the use of standardized application infrastructure components, and specify installation dependencies and default configurations. Blueprints define the topology for deployment, par. 035 discloses, logical template are used during blueprint creation, tagging some of the application nodes with operating system installed, i.e. application blueprint includes logical attributes such as what OS to be installed on each application servers, type of the application server such as load balancer, appserver, database server, blueprint defines logical topology for deployment in cloud computing environment with logical dependencies, however blueprint does not indicate or define any logical network connections in blueprint). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea with the teachings of receiving a request from an application director to deploy the multi-tier application, generating application blueprint by the application director, and application blueprint includes logical attributes indicating dependencies between the plurality of components, wherein the application blueprint does not define logical network connections, as taught by GOVINDARAJU, to provide user selectable control in deploying application using blueprint across the plurality of deployment environments, as disclosed in GOVINDARAJU par. 0014.
Oprea in view of GOVINDARAJU discloses generating network blueprint to deploy the application based on application blueprint requirements but Oprea in view of GOVINDARAJU does not disclose this process to be without user involvement in providing specification of any network connections information. 
Parees discloses, generating without user specification of any network connections, the network diagram (par. 0012 discloses automatically deploying application on system with no manual intervention, par. 0013-0014 discloses using application build to deploys runtime instance of application by creating and defining networking configuration that enables the running the application as created by deployment, see par. 0059, defining networking configuration to enable a running of application, i.e. defining network configuration = generating network architecture/diagram which includes logical connections between network components capable of implementing and executing application as shown in fig. 6, par. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea in view of GOVINDARAJU, by teaching of generating without user specification of any network connections, the network diagram, as taught by Parees, to help deploy application automatically without any manual ntervention, as disclosed in Parees par. 0012.

Regarding claim 19, Regarding claim 19, Oprea in view of GOVINDARAJU in further view of Nagaratnam meets the claim limitations as set forth in claim 5.

Regarding claim 21, The method of claim 1,
Oprea in view of GOVINDARAJU in further view of Parees further discloses, where one of the network constraints indicates one of the plurality of components requires one or more of: a routable IP address, to be connected to a public network, or to be connected to a private network (GOVINDARAJU par. 0037 at deployment time, the example load balancer node 110 may be specified to be the only node that may be accessed from a public network (e.g., Internet), and the example appserver node 112 and the example database node 114 may be deployed in a private network, the user may specify via the example application deployer GUI 400 that a service network be mapped to a private cloud network (e.g., the example deployment environment B 118b of FIG. 1) protected by a firewall and may specify the management network be mapped to a public cloud network  i.e. deploying application component on different networks protected by firewall therefore isolating, i.e. defining logical network that node is expected (therefore considered as constraint or condition) to communicate through, private or public network).

Claims 2, 3, 9, 10, 16, and 17are rejected under U.S.C. 103 as being unpatentable over Oprea et al. (US 20060080412), in view of GOVINDARAJU et al. (US 20150378702), in further view of Parees et al. (US 20170147335), in further view of Nagaratnam et al. (US 20160156661).

Regarding claim 2, The method of claim 1,
Oprea in view of GOVINDARAJU in further view of Parees further discloses, wherein generating the first network diagram compatible with the target cloud computing environment based on constraints of the identified target cloud computing environment and the application blueprint, wherein the network diagram illustrates the physical network structure, comprises:
a cloud director of the target cloud computing environment the one or more constraints associated with the target cloud computing environment (GOVINDARAJU, par. 0036 the physical templates 406 describes the physical configuration of a virtual machine, including CPU, memory, network, storage, guest operating system and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Physical templates 406 that are made available by a cloud provider, here the term constraints associated with cloud computing environments is interpreted as current configurations/capacity or controls of resources at cloud provider that provides the information of what capacity of resources such as capacity/configuration of CPU, memory, storage, networks, OS); and
receiving the one or more constraints from the cloud director (GOVINDARAJU, par. 0036 the physical templates 406 are metadata describes the physical configuration of a virtual machine, including CPU, memory, network, storage, guest operating system and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Physical templates 406 that are made available by a cloud provider, here the term constraints associated with cloud computing environments is interpreted as current configurations/capacity or controls of resources at cloud provider that provides the information of what capacity of resources such as capacity/configuration of CPU, memory, storage, networks, guest OS are used in cloud provider environment). 
Oprea in view of GOVINDARAJU in further view of Parees discloses receiving the one or more constraints from the cloud director, however Oprea in view of GOVINDARAJU explicitly does not disclose about making request to get constraints associated with the target cloud computing environment. 
Nagaratnam discloses, requesting from a cloud director of the target cloud computing environment one or more constraints associated with the target cloud computing environment (par. 0092 discloses, user also may query the cloud application environment (e.g., to request details about the application being deployed) and, in response, receive information about one or more available security capabilities available in the cloud application environment (e.g., particular security resources appropriate for the application being deployed). These available capabilities may include, e.g., available hardware, available software, existing licenses, and available licenses). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea in view of GOVINDARAJU in further view of Parees, by teachings of receiving requesting from a cloud director of the target cloud computing environment one or more constraints associated with the target cloud computing environment, wherein the application blueprint does not define logical network connections, as taught by Nagaratnam, empowers application developers with more and more operational capability to facilitate the seamless and reliable deployment of new cloud-based applications, as disclosed in Nagaratnam par. 0011-0012.

Regarding claim 3, The method of claim 2,
Oprea in view of GOVINDARAJU in further view of Parees in further view of Nagaratnam further discloses, further comprising:
applying the one or more constraints from the cloud director to the application blueprint (GOVINDARAJU par. 0018 discloses a mapping between a logical template and a physical template. In such some examples, the logical template specifies a virtual computing resource for one of the virtual machines, and the physical template includes metadata that describes a physical configuration of the one of the virtual machines, i.e. by mapping cloud templates to applicant blueprint, applying configuration (i.e. current specific resource capacity of CPU, storage, memory, OS, networks) of cloud environment to the application blueprint). 


Regarding claim 9, Oprea in view of GOVINDARAJU in further view of Parees in further view of Nagaratnam meets the claim limitations as set forth in claim 2.

Regarding claim 10, Oprea in view of GOVINDARAJU in further view of Parees in further view of Nagaratnam meets the claim limitations as set forth in claim 3.

Regarding claim 16, Oprea in view of GOVINDARAJU in further view of Parees in further view of Nagaratnam meets the claim limitations as set forth in claim 2.

Regarding claim 17, Oprea in view of GOVINDARAJU in further view of Parees in further view of Nagaratnam meets the claim limitations as set forth in claim 3.

Claims 4, 11, and 18 are rejected under U.S.C. 103 as being unpatentable over Oprea et al. (US 20060080412), in view of GOVINDARAJU et al. (US 20150378702), in further view of Parees et al. (US 20170147335), in further view of Syed et al. (US 20100251328). 

Regarding claim 4, The method of claim 1,
Oprea in view of GOVINDARAJU in further view of Parees does not disclose, wherein generating the first network diagram compatible with the target cloud computing environment based constraints of the identified cloud computing environment and the application blueprint, wherein the first network diagram illustrates the physical network structure, comprises:
isolating a first component of the application blueprint from a second component of the application blueprint by associating a first security group with the first component and a second security group with the second component.
Syed discloses, wherein generating the first network diagram compatible with the target cloud computing environment based constraints of the identified cloud computing environment and the application blueprint, wherein the first network diagram illustrates the physical network structure, comprises:
isolating a first component of the application blueprint from a second component of the application blueprint by associating a first security group with the first component and a second security group with the second component (par. 0035-0036, fig. 4 discloses application service model (i.e. application blueprint or requirements or outline or scheme) which includes components such as frontend bank website and backend bank database, the security component creates security scheme 410 based on application service model, where security scheme that comprises security layers, where restrict the frontend of the application from accessing network endpoints other than bank web page and backend of the application is prevented from accessing anyone other than the front end, i.e. two separate security group is applied to different component of the application blueprint in networked environment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oprea in view of GOVINDARAJU in further view of Parees by teachings of isolating a first and second component of the application by associating separate security group with each first and second component, as taught by Syed, to properly secure application services based their allocated resources, as disclosed in Syed par. 0001.

Regarding claim 11, Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed meets the claim limitations as set forth in claim 4.

Regarding claim 18, Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed meets the claim limitations as set forth in claim 4.

Claims 6, 13, and 20 are rejected under U.S.C. 103 as being unpatentable over Oprea et al. (US 20060080412), in view of GOVINDARAJU et al. (US 20150378702), in further view of Parees et al. (US 20170147335), in further view of Syed et al. (US 20160036725), hereinafter as Syed2. 

Regarding claim 6, The method of claim 1,
Oprea in view of GOVINDARAJU in further view of Parees further discloses, receiving a request to deploy the multi-tier application to a second cloud computing environment (GOVINDARAJU par. 0044 discloses receives a request to create the example deployment profile 120, when a user selects to indicate that the application 116 is to be deployed in a single deployment environment, or which indicates that the application 116 is to be deployed across multiple deployment environments);
receiving an identification of the second cloud computing environment (GOVINDARAJU par. 0044, identifier of the second cloud provider is 118b).
Oprea in view of GOVINDARAJU in further view of Parees does not disclose, generating a second network diagram compatible with the second cloud computing environment based on at least the application blueprint, wherein the second network diagram illustrates a physical network structure of the second cloud computing environment;
displaying the second network diagram for a developer on a client device.
 Syed2 discloses, generating a second network diagram compatible with the second cloud computing environment based on at least the application blueprint, wherein the second network diagram illustrates the physical network structure of the second cloud computing environment (par. 0036-0042, fig. 1 and 2 discloses deploying an application 30 to multiple cloud 50 and generates maps (diagram) for each cloud prior to migrating application to cloud, analyzer 101 scans the application inspecting different components of the application, topology mapper maps the application map with known architectures 202 (i.e. plurality of clouds) to create different deployment topologies (i.e. blueprint), cloud resource mapper 104 creates multiple application maps (deployment diagrams) based on each application topologies, par. 0036 discloses each of the cloud maps represents a physical resources (i.e. physical diagram of cloud, cloud maps includes cloud networks as disclosed in par. 0030 disclosing system includes networks such as internet, LAN, WAN, or other type of networks) that modules of application 30 would be deployed to  i.e. identification of plurality of clouds and generates compatible maps for each cloud environments based on application blueprint); and 
displaying the second network diagram for a developer on a client device (par. 0043 discloses, reporting engine 106 generates report 301 by creating a visual representation of the migration plan saved in database 205d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oprea in view of GOVINDARAJU in further view of Parees by teachings generating another physical network diagram that is compatible with second cloud environment based on application blueprint, as taught by Syed2, to use the network diagram for deploying application to various available cloud resources, as disclosed in Syed2 par. 0006.

Regarding claim 13, Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed2 meets the claim limitations as set forth in claim 6.

Regarding claim 20, Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed2 meets the claim limitations as set forth in claim 6.

Claims 7, and 14 are rejected under U.S.C. 103 as being unpatentable over Oprea et al. (US 20060080412), in view of GOVINDARAJU et al. (US 20150378702), in further view of Parees et al. (US 20170147335), in further view of Syed et al. (US 20160036725), hereinafter as Syed2, in further view of Nagaratnam et al. (US 20160156661). 

Regarding claim 7, The method of claim 6,
Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed2 further discloses, wherein generating the second network diagram compatible with the second cloud computing environment based on at least the application blueprint, wherein the second network diagram illustrates the physical network structure of the second cloud computing environment, comprises:
a cloud director of the second cloud computing environment one or more second constraints associated with the second cloud computing environment (GOVINDARAJU, par. 0036 the physical templates 406 describes the physical configuration of a virtual machine, including CPU, memory, network, storage, guest operating system and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Physical templates 406 that are made available by one or more cloud providers of the deployment environments, here the term constraints associated with cloud computing environments is interpreted as current configurations/capacity or controls of resources at cloud provider that provides the information of what capacity of resources such as capacity/configuration of CPU, memory, storage, networks, OS); and
receiving the one or more second constraints from the cloud director of the second cloud computing environment (GOVINDARAJU, par. 0036 the physical templates 406 are metadata describes the physical configuration of a virtual machine, including CPU, memory, network, storage, guest operating system and other supporting libraries pre-installed and used to repeatedly create a VM having the specified settings. Physical templates 406 that are made available by one or more cloud providers of the deployment environments, i.e. plurality of cloud providers, therefore first and second physical configuration of deployment environment of cloud providers).
Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed2 discloses receiving the one or more constraints from the cloud director, however Oprea in view of GOVINDARAJU in further view of Syed2 explicitly does not disclose about making request to get constraints associated with the target cloud computing environment. 
Nagaratnam discloses, requesting from a cloud director of the target cloud computing environment one or more constraints associated with the target cloud computing environment (par. 0092 discloses, user also may query the cloud application environment (e.g., to request details about the application being deployed) and, in response, receive information about one or more available security capabilities available in the cloud application environment (e.g., particular security resources appropriate for the application being deployed). These available capabilities may include, e.g., available hardware, available software, existing licenses, and available licenses). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed2, by teachings of receiving requesting from a cloud director of the target cloud computing environment one or more constraints associated with the target cloud computing environment, wherein the application blueprint does not define logical network connections, as taught by Nagaratnam, empowers application developers with more and more operational capability to facilitate the seamless and reliable deployment of new cloud-based applications, as disclosed in Nagaratnam par. 0011-0012.

Regarding claim 14, Oprea in view of GOVINDARAJU in further view of Parees in further view of Syed2 in further view of Nagaratnam meets the claim limitations as set forth in claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423